This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1370

                                   Prime Security Bank,
                                        Appellant,

                                            vs.

                              A&G Investments, Inc., et al.,
                                    Respondents

                                   Filed May 11, 2015
                                        Affirmed
                                      Reilly, Judge

                               Scott County District Court
                      File Nos. 70-CV-13-24323, 70-CV-13-22134

Wyatt S. Partridge, Christopher P. Parrington, Karl K. Heinzerling, Foley & Mansfield,
PLLP, Minneapolis, Minnesota (for appellant)

Bradley N. Beisel, David J. Krco, Beisel & Dunlevy, P.A., Minneapolis, Minnesota (for
respondents)

       Considered and decided by Kirk, Presiding Judge; Ross, Judge; and Reilly, Judge.

                         UNPUBLISHED OPINION

REILLY, Judge

       In this mortgage foreclosure dispute, appellant Prime Security Bank (Prime), the

second mortgagee of certain property, foreclosed its mortgage and bought the property at

the sheriff’s sale and received a sheriff’s certificate of sale. During the period to redeem

from the Prime sheriff’s sale, the holder of the first mortgage, PSB Credit Services, Inc.
(PSB), foreclosed its mortgage on property covered by the Prime mortgage. After the

mortgagor did not redeem from the Prime sheriff’s sale, both Prime and respondent

Gladys Lindstrom redeemed from the PSB sheriff’s sale as lienholders, and the sheriff’s

office issued a sheriff’s certificate to each. Based on the competing sheriff’s certificates,

litigation followed in which each party asserted that it owned the property.

       The district court ruled that, for purposes of redeeming from the PSB sheriff’s

sale, the certificate of redemption issued to respondent was valid, that Prime was not a

lienholder but an owner, and therefore that, because Prime had attempted to redeem the

property from the PSB sheriff’s sale as a lienholder, its attempt to redeem was untimely.

The district court then dismissed two related actions by Prime for possession and

ownership of the property. We affirm.

                                          FACTS

       The real property at issue is six parcels of land in Scott County. On May 11, 1998,

Minnesota Valley Landscape Inc. (MVL), owned by respondents Gladys Lindstrom,

Susan Lindstrom, and David Lindstrom, mortgaged the property to Metropolitan Life

Insurance Company (Metropolitan).1        MVL owned five of the six parcels; Gladys

Lindstrom owned the sixth parcel. Metropolitan later assigned its mortgage to PSB, and

that assignment was properly recorded four days later (PSB mortgage). All six parcels of

property (PSB property) were subject to the PSB mortgage. On October 30, 2006, MVL

executed a second mortgage in favor of Prime Security Bank (Prime) to secure a

1
  On December 12, 2014, Gladys Lindstrom died. Pursuant to Minn. R. Civ. App. P.
143.02, counsel for the estate of Gladys Lindstrom filed an affidavit on January 12, 2015,
stating that David Lindstrom is to be appointed as the estate’s personal representative.

                                             2
$1,500,000 loan (Prime mortgage). The Prime mortgage only encumbered five of the six

parcels subject to the PSB mortgage. Thus, the PSB mortgage was the first lien against

the six parcels of property, and the Prime mortgage was junior to the PSB mortgage.

         The sixth parcel, owned by Gladys Lindstrom, was subject to a second mortgage

held in favor of Citizens Bank of Shakopee.           Citizens Bank later merged with

Stonebridge Bank (Stonebridge). The Stonebridge mortgage was junior to the PSB

mortgage. On August 28, 2012, Stonebridge foreclosed on its mortgage. A sheriff’s sale

occurred that day. Stonebridge successfully bid at the sheriff’s sale, and became the

owner of the sixth parcel on February 28, 2013, when no party redeemed that parcel from

the Stonebridge sheriff’s sale within the six-month redemption period.

         Prime Mortgage Foreclosure

         When MVL defaulted on its mortgage terms, Prime foreclosed its mortgage by

judicial action. At the resulting October 4, 2012 sheriff’s sale, Prime bid $1,500,000 for

the property. The sheriff’s sale was confirmed on October 23, 2012, and Prime acquired

the sheriff’s certificate. There is no record that Prime had a deficiency judgment against

MVL following this foreclosure. The Prime property was then subject to MVL’s 12-

month mortgagor’s redemption period, expiring October 23, 2013.

         At some point, A&G Investments, Inc. (A&G), Susan Lindstrom, David

Lindstrom, and Gladys Lindstrom acquired liens on the Prime property that were junior

to the Prime mortgage.2       Before MVL’s redemption period expired, A&G, Susan

Lindstrom, David Lindstrom, and Gladys Lindstrom individually filed notices of intent to

2
    Susan Lindstrom is the registered agent of A&G.

                                             3
redeem the Prime property from the Prime sheriff’s sale. In total, junior lienholders filed

five notices of intent to redeem the Prime property, extending the lienholders’ redemption

periods to November 28, 2013. MVL did not exercise its right to redeem the property

from the Prime sheriff’s sale.

       PSB Mortgage Foreclosure

       On November 15, 2012, PSB foreclosed its mortgage by advertisement, and PSB

made a successful bid of $431,087.81 at the sheriff’s sale. The mortgagor’s 12-month

redemption period under the PSB foreclosure expired on November 15, 2013.              On

October 22, 2013, PSB assigned its sheriff’s certificate of sale and tendered a quitclaim

deed to A&G.

       MVL, the owner, did not redeem under the PSB foreclosure. Prime, on

November 1, 2013, and acting as a lienholder, filed a notice of intent to redeem the five

Prime parcels from the PSB sheriff’s sale. Four days later, Gladys Lindstrom, based on a

January 2012 mortgage given by MVL in the amount of $300,000, filed a notice of intent

to redeem as a junior lienholder those same Prime parcels from the PSB sheriff’s sale.

On November 18, 2013, A&G gave Gladys Lindstrom a loan that she used to redeem the

Prime property from the PSB sheriff’s sale, she recorded her certificate of redemption,

and counsel for A&G and Gladys Lindstrom sent the sheriff a letter asserting that Prime’s

failure to redeem the Prime property as an owner (as opposed to a lienholder) from the

PSB sheriff’s sale extinguished Prime’s interest in the property. The letter stated that

Prime’s interest was extinguished because the sheriff’s certificate Prime acquired when it

bought the Prime parcels at the Prime sheriff’s sale made Prime the owner of the


                                            4
property, as opposed to a lienholder having an interest in the property. Thus, the letter

concluded, Prime could not redeem as a lienholder, and by failing to redeem from the

PSB sheriff’s sale as an owner, Prime’s interest in the property was extinguished.

Prime’s counsel responded with a letter stating that Prime had a right to redeem as a

lienholder and requested a competing certificate of redemption. On November 22, 2013,

in an attempt to redeem from the PSB sheriff’s sale, Prime tendered $677,752.04 to the

sheriff.   An assistant county attorney directed the sheriff to issue a certificate of

redemption to Prime so that Prime and Gladys Lindstrom would hold competing

certificates of redemption.

       Procedural History

       On November 22, 2013, Prime initiated this lawsuit, seeking a determination that

it owned the Prime property.       Respondents counterclaimed, claiming that Gladys

Lindstrom owned the Prime property, and that Prime is liable to Gladys Lindstrom for

slander of title. Prime also filed a separate eviction proceeding, which the district court

later consolidated with the initial suit. The parties filed cross-motions for summary

judgment; all parties argued there were no factual issues that would preclude summary

judgment. The district court dismissed Prime’s complaint with prejudice and granted

respondents’ motion for partial summary judgment, ruling that the sheriff’s certificate

issued to Gladys Lindstrom is valid and that she is the fee owner of the PSB property.

       Prime appeals, arguing that the district court erred in ruling that, for purposes of

redeeming from the PSB sheriff’s sale, Prime was an owner rather than a lienholder.

Prime also argues that equity requires that it receive an opportunity to redeem the


                                            5
property. Thus, Prime requests a determination that it is entitled to ownership and

possession of the property at issue.

                                       DECISION

       A district court must grant summary judgment if there are no genuine issues of

material fact and a party is entitled to judgment as a matter of law. Minn. R. Civ. P.

56.03. This court reviews the district court’s summary judgment decision de novo to

determine whether there are genuine issues of material fact and whether the district court

erred in its application of the law. Ruiz v. 1st Fid. Loan Servicing, LLC, 829 N.W.2d 53,

56 (Minn. 2013).

                                             I.

       Prime argues that the district court erred when it held that Prime, a foreclosing

mortgagee, was an owner of the foreclosed (Prime) property and therefore could not

redeem from the PSB sheriff’s sale as a junior lienholder. Prime contends that because

the time for junior lienholders to redeem from the Prime sheriff’s sale did not expire until

November 28, 2013, Prime could not be required to redeem from the PSB sheriff’s sale

as an owner until after that date. Thus, Prime concludes, because it tendered its money to

redeem from the PSB sheriff’s sale on November 22, 2013, it could not be deemed an

owner as of that time. Respondents counter that, in order to determine whether Prime

needed to redeem from the PSB sheriff’s sale as a lienholder or an owner, the type of

interest Prime held in the relevant land must be determined as of the expiration of the

mortgagor’s (as opposed to the lienholders’) period to redeem from the Prime sheriff’s

sale. Prime tendered its funds to redeem from the PSB sheriff’s sale after November 15,


                                             6
2013—the end of the mortgagor’s redemption period—but before the end of Prime junior

lienholders’ redemption period, November 28, 2013.             Thus, we conclude that the

dispositive question on appeal is: What interest did Prime, a foreclosing mortgagee, have

in property that was the subject of the Prime sheriff’s sale as of November 22, 2013, a

time when (a) Prime was the successful bidder at the sheriff’s sale on its mortgage; and

(b) the mortgagor’s redemption period had expired; but (c) the redemption periods

associated with the notices of intent to redeem filed by junior lienholders had not

expired?

       We start with a brief overview of the mortgage foreclosure process. Here, we note

that this process was complicated when Prime foreclosed its junior mortgage—the Prime

mortgage—before the senior mortgage—the PSB mortgage.

          After the sheriff’s sale of a property is completed, a mortgagor has the first

opportunity to redeem, and the duration of the mortgagor’s redemption period, which is

generally 6 or 12 months, is determined by factors set out in Minn. Stat. § 580.23, subd. 2

(2014).     See Minn. Stat. § 580.23, subds. 1-2 (2014).        If, during the mortgagor’s

redemption period, “the mortgagor, the mortgagor’s personal representatives or assigns”

redeems the property in accordance with chapter 580, id., the redemption “annuls” the

sheriff’s sale of the property. Minn. Stat. § 580.27 (2014).

       If there is no redemption by the mortgagor, the mortgagor’s personal

representatives or assigns,

               the most senior creditor having a legal or equitable lien upon
               the mortgaged premises, or some part of it, subsequent to the
               foreclosed mortgage, may redeem within seven days after the


                                             7
              expiration of the redemption period determined under section
              580.23 or 582.032, whichever is applicable; and each
              subsequent creditor having a lien may redeem, in the order of
              priority of their respective liens, within seven days after the
              time allowed the prior lienholder by paying the amount
              required under this section.

Minn. Stat. § 580.24(a) (2014). If a junior lienholder elects to redeem, it must first file a

notice of intent to redeem, and then it must complete the redemption in accordance with

section 580.24. If a junior lienholder properly redeems, “the certificate of redemption,

executed, acknowledged, and recorded as provided in section 580.26, operates as an

assignment to the creditor of the right acquired under such sale, subject to such right of

any other person to redeem as provided by law.” Minn. Stat. § 580.27.

       Prime argues that the redemption statutes do not support the district court’s

determination that Prime was the owner after the mortgagor’s redemption period on the

Prime property because title passes after the time for all redemption rights, including

those of junior creditors, have expired. Prime cites Minn. Stat. § 580.12 (2014) and

Minn. Stat. § 580.19 (2014) for support. Pertinent parts of section 580.12 require:

              When any sale of real property is made under a power of sale
              contained in any mortgage, the officer shall make and deliver
              to the purchaser a certificate, executed in the same manner as
              a conveyance, containing:
              ....
                      (6) the time allowed by law for redemption, provided
              that if the redemption period stated in the certificate is five
              weeks and a longer redemption period was stated in the
              published notice of foreclosure sale, a certified copy of the
              court order entered under section 582.032, authorizing
              reduction of the redemption period to five weeks, must be
              attached to the certificate.
                      A certificate which states a five-week redemption
              period must be recorded within ten days after the sale; any


                                             8
              other certificate must be recorded within 20 days after the
              sale. When so recorded, upon expiration of the time for
              redemption, the certificate shall operate as a conveyance to
              the purchaser or the purchaser’s assignee of all the right,
              title, and interest of the mortgagor in and to the premises
              named therein at the date of such mortgage, without any
              other conveyance. A certificate must not contain a time
              allowed for redemption that is less than the time specified by
              section 580.23, 582.032, or 582.32, whichever applies.

(Emphasis added.) And Minnesota Statutes section 580.19 explains:

              Every sheriff’s certificate of sale made under a power to sell
              contained in a mortgage shall be prima facie evidence that all
              the requirements of law in that behalf have been complied with,
              and prima facie evidence of title in fee thereunder in the
              purchaser at such sale, the purchaser’s heirs or assigns, after the
              time for redemption therefrom has expired.

       Citing “the time for redemption” language in sections 580.12 and 580.19, Prime

asserts that it could not become an owner of the Prime property as a result of the Prime

sheriff’s sale until after the expiration of all redemption rights, including those of junior

lienholders. Thus, Prime concludes, the district court misread the redemption statute

when it ruled that Prime became an owner of the Prime property after expiration of only

the mortgagor’s period to redeem from the Prime sheriff’s sale. Respondents counter that

“the time allowed for redemption” language refers to only the mortgagor’s redemption

period, rather than all redemption periods associated with a parcel of property foreclosed

by advertisement.

       The parties’ differing readings of “time allowed for redemption” presents a

question of statutory interpretation.     The “goal of all statutory interpretation is to

‘ascertain and effectuate the intention of the legislature.”’ Caldas v. Affordable Granite



                                              9
& Stone, Inc., 820 N.W.2d 826, 836 (Minn. 2012) (quoting Minn. Stat. § 645.16 (2010)).

The first step in statutory interpretation is to “determine whether the statute’s language,

on its face, is ambiguous.” Larson v. State, 790 N.W.2d 700, 703 (Minn. 2010). In

determining whether a statute is ambiguous, we will “construe the statute’s words and

phrases according to their plain and ordinary meaning.” In re the Fin. Responsibility for

the Out–of–Home Placement Costs for S.M., 812 N.W.2d 826, 829 (Minn. 2012). A

statute is only ambiguous if its language is subject to more than one reasonable

interpretation. Id. Multiple parts of a statute may be read together so as to ascertain

whether the statute is ambiguous. Martin v. Dicklich, 823 N.W.2d 336, 344-45 (Minn.

2012).

         The purpose of section 580.12 is to clarify what information must be included in a

certificate of sale issued after a sheriff’s sale, and what effect recording that certificate

has on the interests of whoever was the successful bidder at that sheriff’s sale. And

section 580.19 describes the interests the purchaser at a sheriff’s sale holds. When

sections 580.12 and 580.19 are read as a whole, we conclude that the “time for

redemption” is not ambiguous, and that it is limited to the redemption period of the

mortgagor. We reach this conclusion for three reasons.

         First, reading “time allowed for redemption” to refer to only the mortgagor’s

redemption period provides greater certainty in the mortgage foreclosure process. See In

re Petition of Brainerd Nat’l Bank, 383 N.W.2d 284, 289 n.7 (Minn. 1986) (noting the

importance of certainty and predictability in real estate transactions). Under Minn. Stat.

§ 580.12, a purchaser must record the certificate of sale within ten days after the sale, and


                                             10
the certificate must contain the time “allowed by law for redemption.” Because the

certificate provided by the officer conducting the sale must contain the time “allowed by

law for redemption,” and because a junior lienholder may file a notice of intent to redeem

until one week before the expiration of the mortgagor’s redemption period (i.e., because a

junior lienholder may file a notice of intent to redeem until almost a year after the

sheriff’s sale), the “time for redemption” cannot be determined with certainty at the time

the officer conducting the sale issues the certificate required by Minn. Stat. § 580.12 if

the “time for redemption” includes the redemption periods for junior lienholders. Minn.

Stat. § 580.25 (2014); see Minn. Stat. § 581.10 (2014) (directing lienholders under

foreclosure by action to refer to the time requirements of Minn. Stat. § 580.23, .032).

       Second, our concern about the ability of the officer conducting the sheriff’s sale to

identify the “time for redemption” is consistent with caselaw construing a prior version of

this statute. In the venerable opinion of Wells v. Atkinson, 24 Minn. 161, 164 (1877), the

supreme court addressed the sufficiency of a certificate of sale executed under Gen. Stat.

1866, Ch. 81, Title 1, § 11, which required a sheriff making a foreclosure sale to give the

purchaser a certificate containing the “date of the sale” and “the time allowed by law for

redemption.” The certificate at issue in Wells stated that “the above described premises

are subject to redemption within the time and according to the statute in such case made

and provided[.]” 24 Minn. at 164. Analyzing the sufficiency of this description of the

redemption period, the supreme court stated:

              [I]t can hardly be supposed that the legislature intended to
              impose upon an officer the duty of ascertaining in advance
              how many persons might become redemption creditors, by


                                            11
              filing the requisite notice of intention to redeem within the
              year next after the sale, as would be necessary in order to give
              the exact time when, in the particular case, the period of
              redemption would expire, and the title under the sale become
              absolute; or to make an accurate performance of this duty,
              and a correct statement of the result in the certificate, a
              requisite essential to its validity. The only conceivable
              reasonable purpose of this provision of the statute, taken in
              connection with the other facts required to be stated in such
              certificate, is to enable a party, from its inspection, to
              determine the character of the sale evidenced by it, and to
              ascertain when and upon what terms it will become operative
              as an absolute conveyance.

Id. at 164.

       Third, we are unpersuaded by Prime’s caselaw-based arguments that the district

court erred in ruling that “time to redeem” refers only to the mortgagor’s time to redeem

from the sheriff’s sale. In Farmers & Merchants Bank of Preston v. Junge, 458 N.W.2d
698, 699 (Minn. App. 1990), the holder of a mortgage on farm property foreclosed its

mortgage, the mortgagor did not redeem, a junior lienholder did redeem, and the junior

lienholder later sold the property. Under Minn. Stat. § 500.24, subd. 6 (1986), when

foreclosed farm property was sold, the “immediately preceding former owner” had a right

of first refusal to (re)acquire that property, and Junge addressed the meaning of

“immediately preceding former owner” in the context of a mortgage foreclosure of farm

property involving junior-lien holders. Id. at 699-700. In doing so, Junge stated that the

“[p]urchaser at mortgage foreclosure sale is not the immediately preceding former owner

of farm property under Minn. Stat. § 500.24, subd. 6 (1986) when the property is

redeemed by a junior creditor.” Id. at 698.




                                              12
       Although Junge did state that a party who acquired property after a foreclosure

sale but was later divested of the property by a junior lienholder was not an “owner,” in

context, we think Junge is of limited assistance here. Specifically, consistent with the

idea that section 500.24 was a remedial statute “to encourage and protect the family farm

as a basic economic unit, . . . and to enhance and promote the stability and well-being of

rural society in Minnesota and the nuclear family[,]” Harbal v. Fed. Land Bank of St.

Paul, 449 N.W.2d 442, 446 (Minn. App. 1989), review denied (Minn. Feb. 21, 1990)

(quoting Minn. Stat. § 500.24, subd. 1 (1986)), Junge ruled that, “for purposes of the

right of first refusal, ‘owner’ means the holder of the fee simple title to the property. It is

established law that title to property purchased at a mortgage foreclosure vests upon

expiration of the redemption period.” Junge, 458 N.W.2d at 699-700 (emphasis added).

Thus, Junge’s construction of “owner” as the holder of fee simple title was made “for

purposes of the right of first refusal” created by then-existing Minn. Stat. § 500.24, subd.

6.3 The current dispute does not involve Minn. Stat. § 500.24, subd. 6. Further, Junge

was unambiguous about the narrow applicability of its construction of “owner,” noting

both that “[t]he word ‘owner’ as it relates to real property does not have a fixed meaning

applicable to all circumstances[,]” and that “[i]n the context of Minn. Stat. § 500.24,

subd. 6,” the context in which Junge interpreted “owner,” “the word ‘owner’ must be

interpreted so as to effect as nearly as possible the intent of the legislature.” 458 N.W.2d

at 699. Given the specific context within which Junge construed the word “owner,” and


3
  The right of first refusal for agricultural land is now codified at Minn. Stat. § 500.245
(2014).

                                              13
its own explicit reluctance to define “owner” in a broadly applicable fashion, we decline

to extend Junge’s definition of “owner” to the statutes governing the mortgage

foreclosure process.

       Prime also challenges the district court’s reliance on State v. Zacher, 504 N.W.2d
468 (Minn. 1993), for the idea that “the time for redemption” in Minn. Stat. § 580.12, is

limited to the mortgagor’s redemption period. In Zacher, the bank foreclosed a mortgage

secured by property owned by Zacher, and successfully bid on the property at the

sheriff’s sale. Id. at 469. One day before the mortgagor’s redemption expired, Zacher

removed improvements and fixtures from a building that was on the foreclosed property.

Id. As a result, the state charged Zacher with the crime of defeating a security interest in

real property under Minn. Stat. § 609.615 (1992). Id. at 469-70.

       On appeal, the question before the supreme court was, when a mortgagee

purchases mortgaged property at a foreclosure sale for the full amount of the debt, does

the property continue to be subject to the mortgage for purposes of Minn. Stat. § 609.615

until the redemption period expires. Id. at 470. In answering this question, the supreme

court reviewed applicable statutes and caselaw governing mortgage foreclosures. Id. at

470-72. Ultimately, the supreme court concluded that when a mortgagee purchases

mortgaged property at a foreclosure sale for the full amount of the debt, the property

continues to be subject to the mortgage for purposes of the criminal statute until the

redemption period ends. Id. at 473. Although Zacher is instructive, because the case did

not involve junior creditors, the supreme court’s analysis of when the title passes to a

mortgagee purchaser did not consider the redemption rights of junior creditors. There,


                                            14
the “time for redemption” as contemplated by the statutory framework governing

mortgage foreclosures was limited to the mortgagor’s redemption period, and Zacher

does not undermine the idea that the “time for redemption” in Minn. Stat. §§ 580.12 and

580.19 refers to the mortgagor’s redemption period. Thus, we conclude the “time for

redemption” as found in Minn. Stat. §§ 580.12.19 is limited to the mortgagor’s

redemption period.

                                             II.

       Prime claims that the district court erred in holding that it was not a lienholder

within the meaning of Minn. Stat. § 580.24. We disagree. For the reasons discussed

below, we conclude that, once the mortgagor’s period to redeem from the Prime sheriff’s

sale expired, Prime was a not a lienholder capable of redemption under section 580.24.

       It is paramount that a lienholder entitled to redemption under section 580.24 have

a “legal or equitable lien upon the mortgaged premises.” Minn. Stat. § 580.24(a). Prime

contends that it “was a creditor because of the lien it held for the $1,500,000.00 purchase

price that it paid at its foreclosure sale.” It did not explicitly state whether its lien was

legal or equitable.

       In the mortgage foreclosure process, the foreclosure sale extinguishes the

mortgage debt. Zacher, 504 N.W.2d at 471. The mortgage, however, continues to exist

and protects the security interest in the property after the foreclosure sale.       Id. In

Buchanan v. Reid, one of the issues before the supreme court was to which class of

individuals entitled to redeem—“assigns” or “creditors having liens”—does the purchaser

at a foreclosure sale of a junior mortgage belong. 43 Minn. 172, 173-74, 45 N.W. 11, 12


                                             15
(1890). The court noted that the status of a purchaser at a foreclosure of a junior

mortgage, “before the title under the foreclosure has passed to him, has never been

decided.” Id. at 174, 45 N.W. at 12 (emphasis added). In analyzing this issue, the

supreme court began with the premise that the “title of the mortgagor does not pass by the

foreclosure till his right of redemption expires.” Id. at 175, 45 N.W. at 12 (emphasis

added). Therefore, the supreme court determined that a purchaser at a junior mortgage

foreclosure sale may, “within the year from the foreclosure sale, redeem from the

foreclosure of a prior mortgage as a ‘creditor having a lien.’” Id. at 172, 45 N.W. at 11.

Although the Buchanan court did not address which class of individuals the holder of a

sheriff’s certificate belonged to after the mortgagor’s redemption period expired, the

supreme court’s holding is consistent with our determination that Prime was no longer a

creditor as of October 24, 2013, because the lien secured by the mortgage merged into the

legal estate when title passed to Prime upon the expiration of MVL’s redemption period.

See Minn. Stat. § 580.12 (“[U]pon expiration of the time for redemption, the certificate

shall operate as a conveyance to the purchaser or the purchaser’s assignee of all the right,

title, and interest of the mortgagor in and to the premises named therein at the date of

such mortgage.”).4

       Lastly, if we were to adopt Prime’s argument of when title passes, there would be

a period of time in which foreclosed property that is subject to additional junior

4
 Because Prime did not also hold a deficiency judgment following the foreclosure of its
mortgage, we do not address the circumstance where the foreclosing mortgagee and
holder of the sheriff’s certificate of sale also has a deficiency judgment against the
mortgagor.


                                            16
lienholder redemption periods would have no owner. Minnesota law is clear that once

the mortgagor’s redemption period expires, the title passes from the mortgagor to

whoever was the successful bidder at the sheriff’s sale, and that the mortgagor then loses

all rights in the property:

               The title has passed from the mortgagor to the purchaser at
               the foreclosure sale, but subject, nevertheless, to the right of
               creditors of the mortgagor to enforce their liens upon it. In
               the order and under conditions prescribed by statute, the
               senior creditor paying to the purchaser the purchase price,
               with interest, may redeem and become subrogated to his
               rights. Succeeding creditors, in the order of priority, may
               redeem from a preceding redemption by reimbursing the cost
               of his prior redemption and by paying the lien by virtue of
               which it was made. The last redeeming creditor becomes
               vested of the estate in fee.

Sprague v. Martin, 29 Minn. 226, 230-31, 13 N.W. 34, 36-37 (1882); see In re Klein, 9 F.

Supp. 57, 59 (D. Minn. 1934) (“[A]fter purchasing this property . . . [the insurance

company] was no longer a creditor of the Kleins, but a purchaser of the premises with a

vested right to become an absolute owner of the premises, or, in lieu thereof, the payment

of its bid by the redeemer.”). And Prime does not argue nor suggest an alternative owner

of the Prime property after the mortgagor’s redemption expires but before the expiration

of the junior lienholders’ redemption periods. Accordingly, the successful bidder at the

sheriff’s sale holds a defeasible title to the property until the junior lienholders’ rights of

redemption expire.     See Sprague, 29 Minn. 230, 13 N.W. 36 (“But the foreclosure

proceedings instituted by the mortgagee is not yet complete, (if there are creditors who

have filed notice of their intention to redeem as required by statute,) nor has the purchaser

acquired an indefeasible title to the property.”).


                                              17
         Likewise, respondents claim that instead of creating a period in which the property

had no owner, Prime’s interest in the property is best described as an ownership interest

subject to divestment by junior lienholders or extinguishment by foreclosure of the senior

PSB Mortgage. Thus, the successful bidder at the sheriff’s sale foreclosing a junior

mortgage may redeem from a senior foreclosure as a creditor holding a lien until the

junior mortgagor’s right of redemption expires, when it must redeem, if at all, as an

owner.

                                             III.

         Finally, Prime argues that because it acted in response to circumstances not

addressed by the statutes, equity requires that it be allowed to redeem. “Granting

equitable relief is within the sound discretion of the [district] court. Only a clear abuse of

that discretion will result in reversal.” First Minn. Bank v. Overby Dev., Inc., 783
N.W.2d 405, 414 (Minn. App. 2010). “A party may not have equitable relief where there

is an adequate remedy at law available.” ServiceMaster of St. Cloud v. GAB Bus. Servs.,

Inc., 544 N.W.2d 302, 305 (Minn. 1996). Equitable relief is available only upon a

showing that no adequate legal remedy exists. Allstate Sales & Leasing Co., Inc. v. Geis,

412 N.W.2d 30, 34 (Minn. App. 1987).

         Prime asserts that the district court’s failure “to make findings regarding the

inequity of Prime being denied the opportunity to redeem to protect its $1,500,000.00

secured interest in the Property” was an abuse of the district court’s discretion. But the

district court did not make findings because Prime never argued that it was entitled to

equitable relief at the district court. Thus, it is not at all clear that the question of


                                             18
equitable relief is properly before this court. See Thiele v. Stich, 425 N.W.2d 580, 582

(Minn. 1988) (stating that, generally, appellate courts consider only those questions

previously presented to and considered by the district court). Nevertheless, even if

Prime’s equitable argument was properly before us, we would reject it.

       Here, even though the overlapping redemption periods and multiple notices of

intent to redeem did make the redemption process for the Prime and PSB sheriff sales

more drawn out than normal and may have caused mistakes of law, it did not cause

mistakes of fact. See Babcock v. Am. Sav. & Loan Ass’n, 67 Minn. 151, 153, 69 N.W.
718, 718 (1897) (“The plaintiff was entirely blameless in the matter, and there was no

mistake of facts. The method of foreclosure was deliberately adopted, and the mistake

one of law, pure and simple. The result of this litigation may be a hardship for the

defendant, but it alone is to blame.”). And Prime does not allege that respondent took

illegal action to redeem the PSB mortgage ahead of Prime. See First Nat’l Bank of

Glencoe/Minnetonka v. Pletsch, 543 N.W.2d 706, 711 (Minn. App. 1996) (“Minnesota

courts are committed to follow strictly statutory rules governing mortgage foreclosures.

We cannot arbitrarily narrow the doctrine of Graybow-Daniels by creating an imprecise

exception to that holding for ‘inequitable’ applications not involving illegal action.”),

review denied (Minn. Apr. 16, 1996).

       We recognize that, under the facts of this case, Prime’s classification as a

“creditor” or “owner” may not have been entirely apparent. We, however, point out that

Prime had multiple avenues to preserve its interests in the property.




                                            19
       First, Prime claims that had it redeemed from the PSB foreclosure as the owner, it

would have placed itself in a position in which it could not protect its additional advances

under the PSB foreclosure because the time to record an additional-costs affidavit had

ended. Chapter 582 provides that the holder of a sheriff’s certificate of sale or a

certificate of redemption may claim “any interest or installment of principal upon any

prior or superior mortgage, [or] lien.” Minn. Stat. § 582.03, subd. 1 (2014). Once a party

makes any payment due under Minn. Stat. § 582.03, subd. 1, any party redeeming from

the sale must pay the additional costs incurred by whomever filed an affidavit under

Minn. Stat. § 582.03, subd. 2 (2014).

       Although Minn. Stat. § 582.03, subd. 2, does require a party to file the affidavit of

additional costs prior to the expiration of the mortgagor’s redemption period, there was

nothing that precluded Prime from filing an affidavit before November 15, 2013. On

September 18, 2012, Prime received notice of the PSB mortgage. Thus, from the date

Prime acquired the certificate of sheriff’s sale, Prime was able to file an additional-costs

affidavit for any costs it advanced to redeem under the PSB mortgage. Once Prime filed

an affidavit, any junior creditor seeking to redeem from Prime in the Prime foreclosure

would also pay the amount Prime paid to redeem from the PSB foreclosure. 5

       Second, Prime could have availed itself of Minn. Stat. § 580.28 (2014). Section

580.28 provides various avenues by which parties involved in a foreclosure action

priority dispute may protect their redemption rights if the redemption period is set to

5
 Minn. Stat. § 581.10 (2014), the foreclosure-by-action redemption statute, incorporates
Minn. Stat. § 580.24 as the method for redeeming.


                                            20
expire before final judgment in the underlying proceeding. By invoking Minn. Stat.

§ 580.28 prior to the expiration of its time for redemption, Prime could have preserved its

redemption rights. In sum, there are no allegations of illegal actions by respondents, and

we will not grant equitable relief to undo a party’s deliberate, albeit mistaken, decision to

attempt to redeem as a creditor when adequate legal remedies existed to protects its

interests.

       Because appellant did not redeem from the sheriff’s sale foreclosing the senior

mortgage during the proper timeframe, the district court did not err in concluding that

appellant’s right to redeem the subject property was extinguished and that its certificate

of redemption is void.

       Affirmed.




                                             21